DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             IRENE FISHER
                               Appellant,

                                    v.

              ABERDEEN GOLF & COUNTRY CLUB, INC.,
                           Appellee.

                             No. 4D21-3284

                           [December 7, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni A. Bryson, Judge; L.T. Case No. 502020SC014988.

   Ronald E. D’Anna of D’Anna Legal, PLLC, Boca Raton, for appellant.

   Jeremy Dicker of Sachs Sax Caplan, Boca Raton, for appellee.

PER CURIAM.

   We affirm the final judgment for damages in all respects but one. We
reverse the award of $21,061.81 in damages and remand to the county
court for the entry of an amended final judgment fixing damages at $8,000,
the limit in small claims cases provided in Florida Small Claims Rule
7.010(b).

   The plaintiff filed this claim as a small claims case, which meant that
damages did not exceed $8,000. The case proceeded under the Florida
Small Claims Rules. In fact, the county court entered a pretrial order
pointing out that the civil case management system described in the order
did not apply to cases proceeding under the Small Claims Rules. The order
further provided:

      Parties to small claims cases who invoke the Rules of Civil
      Procedure should submit an Agreed Case Management Plan
      and Order Approving the Agreed Case Management Plan as
      outlined above along with their Stipulation to Invoke the Rules
      of Civil Procedure.
  This portion of the pretrial order is consistent with Florida Small Claims
Rule 7.020(c), which states:

      In any particular action, the court may order that action to
      proceed under 1 or more additional Florida Rules of Civil
      Procedure on application of any party or the stipulation of all
      parties or on the court’s own motion.

   The parties did not file a stipulation to invoke the Rules of Civil
Procedure described in the pretrial order. Nor did the plaintiff move the
court to begin using the Rules of Civil Procedure because the damages
sought exceeded the small claims limit. See LaSalla v. Pools by George of
Pinellas Cnty., Inc., 125 So. 3d 1016, 1017 (Fla. 2d DCA 2013); see also
Fla. Sm. Cl. R. Form 7.353 (providing a form for a party’s motion to invoke
the Rules of Civil Procedure in a small claims case).

   The plaintiff moved for summary judgment under Florida Rule of Civil
Procedure 1.510, a rule of procedure not automatically adopted for small
claims cases, and asked for damages exceeding the $8,000 limit for small
claims. It did so without complying with the court’s pretrial order. But,
in a case under the Small Claims Rules, the parties may not unilaterally
invoke the Rules of Civil Procedure for all purposes.

   The defendant responded and objected to the increased damages
amount: “Notwithstanding having pled damages in the amount of
$7055.55 in its complaint, and having filed its complaint as a small claims
action, the Plaintiff never requested to amend its complaint, yet is
requesting damages in its summary judgement motion in the amount of
$21,061.81, well in excess of the $8,000 subject matter jurisdictional
amount.”

   At the time the court ruled on the motion for summary judgment, the
Small Claims Rules were still governing the case. We have previously held
that “because [a] matter proceeded as a small claims matter pursuant to
the allegations originally alleged in [the plaintiff’s] filings, the damages that
could be awarded were limited to $8,000, exclusive of attorney’s fees,
costs, and pre-judgment interest if permitted by contract or statute.”
Lewis v. Max Granite, LLC, 339 So. 3d 1023, 1024 (Fla. 4th DCA 2022).
While “the parties could have requested that the county court begin using
the Florida Rules of Civil Procedure after the amount in
controversy changed and exceeded $8,000, the record does not indicate
this happened before judgment was entered.” Id. at 1024–25.



                                       2
    Not only do the rules advise on this matter, but the court’s own
administrative order specifies the procedure to be undertaken to invoke
the Florida Rules of Civil Procedure. That procedure was not invoked here.
And while the defendant became aware of the larger amount requested by
the plaintiff in the motion, the Rules of Civil Procedure governing motions
for summary judgment had not been invoked.

    It occurs to us that the Committee on Small Claims Rules might suggest
an amendment to Rule 7.020 to add a provision specifying the procedure
for invoking the Rules of Civil Procedure when a plaintiff wishes to seek
damages in excess of $8,000. Such a procedure would set a bright line as
to the shift in potential damages and could take into account a mechanism
for complying with section 34.041, Florida Statutes (2020), which provides
for varying filing fees depending on the amount of the claim at issue.

   Affirmed in part, reversed in part, and remanded for further proceedings
consistent with this opinion.

GROSS, MAY and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     3